IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DOUGLAS E. HUMPHREY,                        : No. 75 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
COMMON PLEAS COURT OF                       :
BRADFORD COUNTY,                            :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2018, the Application for Leave to File Original

Process and the Application for Leave to Supplement a No Answer Letter are GRANTED,

and the Petition for Writ of Mandamus is DENIED.